Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Hiva Vakil, M.D.,

Petitioner
v.

Centers for Medicare and Medicaid Services.
Docket No. C-11-659
Decision No. CR2456

Date: October 25, 2011

DECISION

I dismiss the hearing request of Petitioner, Hiva Vakil, M.D. Petitioner has no
right to a hearing because the initial determination establishing Petitioner’s
effective date of participation in Medicare became administratively final when
Petitioner failed to timely request reconsideration of that determination.

I. Background

Petitioner is a physician who participates in the Medicare program. He filed a
hearing request to challenge the determination of a Medicare contractor, Noridian
Administrative Services (Noridian), to establish an effective date for reassignment
of benefits of July 12, 2010. The case was assigned to me for a hearing and a
decision.

At my direction, the Centers for Medicare and Medicaid Services (CMS) filed a
brief and proposed exhibits. An entity, Integrated Medical Services (IMS), filed a
response on Petitioner’s behalf consisting of a letter dated October 3, 2011, along
with some attachments. CMS identified its exhibits as CMS Exhibit (Ex.) 1 —
CMS Ex. 8. IMS did not identify the attachments to its letter as exhibits. For
purposes of creating a record, I am identifying the IMS letter along with its
attachments as P. Ex. 1. I receive into the record CMS Ex. 1 — CMS Ex. 8 and P.
Ex. 1.

Neither party provided me with the testimony of any proposed witnesses.
II. Issue, Findings of Fact, and Conclusions of Law
A. Issue

The issue is whether Noridian’s determination to establish an effective date of
Petitioner’s assignment of Medicare benefits of July 12, 2010 is administratively
final.

B. Findings of Fact and Conclusions of Law

The material facts are not in dispute. Noridian, acting on CMS’s behalf, notified
Petitioner on August 10, 2010 of the determination to grant him an effective date
for reassignment of Medicare benefits. CMS Ex. 6. Neither Petitioner nor IMS
expressed dissatisfaction with that determination until April 20, 2011, more than
six months after Noridian sent its notice of its determination to Petitioner. CMS
Ex. 7 at 1. On that date, IMS sent to Noridian an “appeal letter” on Petitioner’s
behalf, requesting that the effective date of reassignment of benefits be changed to
September 1, 2009. CMS Ex. 7 at 2.

Regulations governing appeals of administrative determinations in matters
involving CMS require a party who is dissatisfied with an initial determination to
request reconsideration within 60 days from his or her receipt of that
determination. 42 C.F.R. § 498.22(b). The 60-day deadline may be extended only
on a showing of good cause by the party requesting the extension. 42 C.F.R. §
498.22(d). Absent a showing of good cause for an untimely request, the initial
determination becomes administratively final, and the party who is dissatisfied
with the determination forfeits his or her right to appeal it.

Petitioner’s request for reconsideration was untimely. IMS filed its “appeal” on
Petitioner’s behalf more than six months after Petitioner received notice of
Noridian’s determination, and more than four months after expiration of the
deadline for requesting reconsideration. Neither IMS nor Petitioner offered an
explanation — much less a showing of good cause — for this untimely request.

In its October 3 letter, IMS concedes to “making mistakes (delays) in the
application process ....” P. Ex. 1 at 1. However, IMS contends, on Petitioner’s
behalf, that Noridian made a “couple of critical errors which contributed to the
confusion of when . . . [Petitioner] was actually effective with Medicare to begin
treating patients.” Jd. But, IMS does not identify these allegedly critical errors
nor does it explain why Petitioner failed to file a request for reconsideration
timely.

In its response to CMS’s submission, IMS implies that Noridian or CMS made an
error by originally awarding Petitioner an effective date of Medicare participation
by letter dated October 13, 2009. CMS Ex. 2. IMS seems to assert that this letter
confused IMS and Petitioner as to their obligations and caused a delay in filing an
application for reassignment of benefits. But, whatever confusion may have
resulted from this letter — and I can not comprehend why IMS or Petitioner would
have been confused by it — the October 13, 2009 letter did not have any bearing on
the failure to request reconsideration from the determination establishing July 12,
2010 as the effective date for reassignment of Medicare benefits from Petitioner to
IMS. The August 10, 2010 letter from Noridian to IMS, on Petitioner’s behalf,
informing IMS of the effective date of reassignment of benefits was clear on its
face.'! CMS Ex. 6 at 1. Thus, I find no legitimate basis for IMS or Petitioner to
have been confused and certainly no good cause for the untimely request for
reconsideration.

Noridian’s determination is thus administratively final. An administrative law
judge may dismiss a hearing request in the circumstance where a party has no right
to ahearing. 42 C.F.R. § 498.70(b). Petitioner has no right to a hearing inasmuch
as he has no right to a reconsideration determination. Therefore, I dismiss his
hearing request.

/s/
Steven T. Kessel
Administrative Law Judge

' This letter contains an inaccurate and legally incorrect statement telling IMS that:
“Per regulations 42 CFR 405.874, a provider or supplier may only appeal a denial
or revocation decision.” This statement is wrong in that it has long been
established as a matter of law that a provider or a supplier may appeal a
determination establishing an effective date. 42 C.F.R. § 498.3(b)(15). However,
IMS does not contend that it or Petitioner was misled by this inaccurate statement.
